Exhibit 10.65
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
____ YEAR-END SUPPLEMENTAL RSU AWARD
          This Award Agreement sets forth the terms and conditions of the
___Year-End award (this “Award”) of Supplemental RSUs (“Year-End Supplemental
RSUs”) granted to you under The Goldman Sachs Amended and Restated Stock
Incentive Plan (the “Plan”).
          1. The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan. References in this Award Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision. In light of the U.S. tax rules relating to deferred
compensation in Section 409A of the Code, to the extent that you are a United
States taxpayer, certain provisions of this Award Agreement and of the Plan
shall apply only as provided in Paragraph 15.
          2. Award. The number of Year-End Supplemental RSUs subject to this
Award is set forth (as “___Year-End Supplemental RSUs”) in the Award Statement
delivered to you. An RSU is an unfunded and unsecured promise to deliver (or
cause to be delivered) to you, subject to the terms and conditions of this Award
Agreement, a share of Common Stock (a “Share”) on the Delivery Date or as
otherwise provided herein. Until such delivery, you have only the rights of a
general unsecured creditor, and no rights as a shareholder of GS Inc. This Award
is conditioned on your executing the related signature card and returning it to
the address designated on the signature card and/or by the method designated on
the signature card by the date specified, and is subject to all terms,
conditions and provisions of the Plan and this Award Agreement, including,
without limitation, the arbitration and choice of forum provisions set forth in
Paragraph 12. By executing the related signature card (which, among other
things, opens the custody account referred to in paragraph 3(b) if you have not
done so already), you will have confirmed your acceptance of all of the terms
and conditions of this Award Agreement.
          3. Vesting and Delivery.
               (a) Vesting. Except as provided in this Paragraph 3 and in
Paragraphs 2, 4, 6, 7, 9, 10 and 15, on each Vesting Date you shall become
Vested in the number or percentage of Year-End Supplemental RSUs specified next
to such Vesting Date on the Award Statement (which may be rounded to avoid
fractional Shares). While continued active Employment is not required in order
to receive delivery of the Shares underlying your Outstanding Year-End
Supplemental RSUs that are or become Vested, all other terms and conditions of
this Award Agreement shall continue to apply to such Vested Year-End
Supplemental RSUs, and failure to meet such terms and conditions may result in
the termination of this Award (as a result of which no Shares underlying such
Vested Year-End Supplemental RSUs would be delivered).
               (b) Delivery.
                    (i) The Delivery Dates with respect to this Award shall be
the dates specified (next to the number or percentage of Year-End Supplemental
RSUs) as such on your Award Statement if such date is during a Window Period or,
if such date is not during a Window Period, the first Trading Day of

 



--------------------------------------------------------------------------------



 



the first Window Period beginning after that date. For this purpose, a “Trading
Day” is a day on which Shares trade regular way on the New York Stock Exchange.
                    (ii) Except as provided in this Paragraph 3 and in
Paragraphs 2, 4, 5, 6, 7, 9, 10 and 15, in accordance with Section 3.23 of the
Plan, reasonably promptly (but in no case more than thirty (30) Business Days)
after each date specified as a Delivery Date (or any other date delivery of
Shares is called for hereunder), Shares underlying the number or percentage of
your then Outstanding Year-End Supplemental RSUs with respect to which such
Delivery Date (or other date) has occurred (which number of Shares may be
rounded to avoid fractional Shares) shall be delivered by book entry credit to
your Custody Account or to a brokerage account, as approved or required by the
Firm. Notwithstanding the foregoing, if you are or become considered by GS Inc.
to be one of its “covered employees” within the meaning of Section 162(m) of the
Code, then you shall be subject to Section 3.21.3 of the Plan, as a result of
which delivery of your Shares may be delayed.
                    (iii) In accordance with Section 1.3.2(i) of the Plan, in
the discretion of the Committee, in lieu of all or any portion of the Shares
otherwise deliverable in respect of all or any portion of your Year-End
Supplemental RSUs, the Firm may deliver cash, other securities, other Awards or
other property, and all references in this Award Agreement to deliveries of
Shares shall include such deliveries of cash, other securities, other Awards or
other property.
                    (iv) In the discretion of the Committee, delivery of Shares
may be made initially into an escrow account meeting such terms and conditions
as are determined by the Firm and may be held in that escrow account until such
time as the Committee has received such documentation as it may have requested
or until the Committee has determined that any other conditions or restrictions
on delivery of Shares required by this Award Agreement have been satisfied. By
accepting your Year-End Supplemental RSUs, you have agreed on behalf of yourself
(and your estate or other permitted beneficiary) that the Firm may establish and
maintain an escrow account on such terms and conditions (which may include,
without limitation, your executing any documents related to, and your paying for
any costs associated with, such escrow account) as the Firm may deem necessary
or appropriate. Any such escrow arrangement shall, unless otherwise determined
by the Firm, provide that (A) the escrow agent shall have the exclusive
authority to vote such Shares while held in escrow and (B) dividends paid on
such Shares held in escrow may be accumulated and shall be paid as determined by
the Firm in its discretion.
               (c) Death. Notwithstanding any other Paragraph of this Award
Agreement (except Paragraphs 9(i) and 15), if you die prior to the Delivery
Date, the Shares underlying your then Outstanding Year-End Supplemental RSUs
shall be delivered to the representative of your estate as soon as practicable
after the date of death and after such documentation as may be requested by the
Committee is provided to the Committee. The Committee may adopt procedures
pursuant to which you may be permitted to specifically bequeath some or all of
your Outstanding Year-End Supplemental RSUs under your will to an organization
described in Sections 501(c)(3) and 2055(a) of the Code (or such other similar
charitable organization as may be approved by the Committee).
          4. Termination of Year-End Supplemental RSUs and Non-Delivery of
Shares.
               (a) Unless the Committee determines otherwise, and except as
provided in Paragraphs 3(c), 6, 7, and 9(g), if your Employment terminates for
any reason or you otherwise are no longer actively employed with the Firm, your
rights in respect of your Year-End Supplemental RSUs that were Outstanding but
that had not yet become Vested immediately prior to your termination of
Employment

- 2 -



--------------------------------------------------------------------------------



 



immediately shall terminate, such Year-End Supplemental RSUs shall cease to be
Outstanding and no Shares shall be delivered in respect thereof.
               (b) Unless the Committee determines otherwise, and except as
provided in Paragraphs 6 and 7, your rights in respect of all of your
Outstanding Year-End Supplemental RSUs (whether or not Vested) immediately shall
terminate, such Year-End Supplemental RSUs shall cease to be Outstanding and no
Shares shall be delivered in respect thereof if:
                    (i) you attempt to have any dispute under the Plan or this
Award Agreement resolved in any manner that is not provided for by Paragraph 12
or Section 3.17 of the Plan;
                    (ii) any event that constitutes Cause has occurred;
                    (iii) (A) you, in any manner, directly or indirectly,
(1) Solicit any Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Firm, (2) interfere with or
damage (or attempt to interfere with or damage) any relationship between the
Firm and any Client, (3) Solicit any person who is an employee of the Firm to
resign from the Firm or to apply for or accept employment with any Competitive
Enterprise or (4) on behalf of yourself or any person or Competitive Enterprise
hire, or participate in the hiring of, any Selected Firm Personnel or identify,
or participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
                    (iv) you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement. By accepting the delivery
of Shares under this Award Agreement, you shall be deemed to have represented
and certified at such time that you have complied with all the terms and
conditions of the Plan and this Award Agreement;
                    (v) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;
                    (vi) as a result of any action brought by you, it is
determined that any of the terms or conditions for delivery of Shares in respect
of this Award Agreement are invalid; or
                    (vii) your Employment terminates for any reason or you
otherwise are no longer actively employed with the Firm and an entity to which
you provide services grants you cash, equity or other property (whether vested
or unvested) to replace, substitute for or otherwise in respect of any
Outstanding Year-End Supplemental RSUs.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (A) any
Firm employee or consultant (1) with whom you personally worked while employed
by the Firm, or (2) who at any time during the year

- 3 -



--------------------------------------------------------------------------------



 



immediately preceding your termination of Employment with the Firm, worked in
the same division in which you worked; and (B) any Managing Director of the
Firm.
               (c) For the avoidance of doubt, failure to pay or reimburse the
Firm, upon demand, for any amount you owe to the Firm shall constitute
(i) failure to meet an obligation you have under an agreement referred to in
Paragraph 4(b)(v), regardless of whether such obligation arises under a written
agreement, and/or (ii) a material violation of Firm policy constituting Cause
referred to in Paragraph 4(b)(ii)).
          5. Repayment. The provisions of Section 2.6.3 of the Plan (which
requires Award recipients to repay to the Firm amounts delivered to them if the
Committee determines that all terms and conditions of this Award Agreement in
respect of such delivery were not satisfied) shall apply to this Award.
          6. Extended Absence, Retirement, Downsizing and Approved Termination
for Program Analysts.
               (a) Notwithstanding any other provision of this Award Agreement,
but subject to Paragraph 6(b), in the event of the termination of your
Employment (determined as described in Section 1.2.19 of the Plan) by reason of
Extended Absence or Retirement (as defined below), the condition set forth in
Paragraph 4(a) shall be waived with respect to any Year-End Supplemental RSUs
that were Outstanding but that had not yet become Vested immediately prior to
such termination of Employment (as a result of which such Year-End Supplemental
RSUs shall become Vested), but all other terms and conditions of this Award
Agreement shall continue to apply. Notwithstanding anything to the contrary in
the Plan or otherwise, “Retirement” means termination of your Employment (other
than for Cause) on or after the Date of Grant at a time when (i) the sum of your
age plus years of service with the Firm (as determined by the Committee in its
sole discretion) equals or exceeds 60, (ii) you have completed at least ten
(10) years of service with the Firm (as determined by the Committee in its sole
discretion), and (iii) you have completed one year of service with the Firm
following the Date of Grant (as determined by the Committee in its sole
discretion).
               (b) Without limiting the application of Paragraph 4(b), your
rights in respect of your Outstanding Year-End Supplemental RSUs that become
Vested in accordance with Paragraph 6(a) immediately shall terminate, such
Outstanding Year-End Supplemental RSUs shall cease to be Outstanding, and no
Shares shall be delivered in respect thereof if, prior to the original Vesting
Date with respect to such Year-End Supplemental RSUs, you (i) form, or acquire a
5% or greater equity ownership, voting or profit participation interest in, any
Competitive Enterprise, or (ii) associate in any capacity (including, but not
limited to, association as an officer, employee, partner, director, consultant,
agent or advisor) with any Competitive Enterprise. Notwithstanding the
foregoing, unless otherwise determined by the Committee in its discretion, this
Paragraph 6(b) will not apply if your termination of Employment by reason of
Extended Absence or Retirement is characterized by the Firm as “involuntary” or
by “mutual agreement” other than for Cause and if you execute such a general
waiver and release of claims and an agreement to pay any associated tax
liability, both as may be prescribed by the Firm or its designee. No termination
of Employment initiated by you, including any termination claimed to be a
“constructive termination” or the like or a termination for good reason, will
constitute an “involuntary” termination of Employment or a termination of
Employment by “mutual agreement.”
               (c) Notwithstanding any other provision of this Award Agreement
and subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 4(a) shall be
waived with respect to your Year-End Supplemental RSUs that were Outstanding but
that had not yet become Vested immediately prior to such

- 4 -



--------------------------------------------------------------------------------



 



termination of Employment (as a result of which such Year-End Supplemental RSUs
shall become Vested), but all other conditions of this Award Agreement shall
continue to apply. Whether or not your Employment is terminated solely by reason
of a “downsizing” shall be determined by the Firm in its sole discretion. No
termination of Employment initiated by you, including any termination claimed to
be a “constructive termination” or the like or a termination for good reason,
will be solely by reason of a “downsizing.”
               (d) Notwithstanding any other provision of this Award Agreement,
if you are classified by the Firm as a “program analyst,” and your Employment is
terminated without Cause solely by reason of an “approved termination” with
respect to your participation in the program prior to any Vesting Date specified
on your Award Statement, the condition set forth in Paragraph 4(a) shall be
waived with respect to any Year-End Supplemental RSUs that were Outstanding but
had not yet become Vested immediately prior to such termination of Employment
(as a result of which such Year-End Supplemental RSUs shall become Vested), but
all other conditions of this Award Agreement shall continue to apply. Unless
otherwise determined by the Committee, for purposes of this Paragraph 6(d), an
“approved termination” shall mean a termination of Employment from the analyst
program where: (i) you complete your analyst program, (ii) you receive a bonus
for completing the analyst program and (iii) you terminate Employment with the
Firm immediately after you complete the analyst program, without any “stay-on”
or other agreement or understanding to continue Employment with the Firm. If you
agree to stay with the Firm as an employee after your analyst program ends and
then later terminate Employment, you will not have an “approved termination.”
          7. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement (except Paragraphs 9(i) and 15), in the event a Change in
Control shall occur and within 18 months thereafter the Firm terminates your
Employment without Cause or you terminate your Employment for Good Reason, all
Shares underlying your then Outstanding Year-End Supplemental RSUs, whether or
not Vested, shall be delivered.
          8. Dividend Equivalent Rights. Each Year-End Supplemental RSU shall
include a Dividend Equivalent Right. Accordingly, with respect to each of your
Outstanding Year-End Supplemental RSUs, at or after the time of distribution of
any regular cash dividend paid by GS Inc. in respect of a Share the record date
for which occurs on or after the Date of Grant, you shall be entitled to receive
an amount (less applicable withholding) equal to such regular dividend payment
as would have been made in respect of the Share underlying such Outstanding
Year-End Supplemental RSU. Payment in respect of a Dividend Equivalent Right
shall be made only with respect to Year-End Supplemental RSUs that are
Outstanding on the relevant record date. Each Dividend Equivalent Right shall be
subject to the provisions of Section 2.8.2 of the Plan.
          9. Certain Additional Terms, Conditions and Agreements.
               (a) The delivery of Shares is conditioned on your satisfaction of
any applicable withholding taxes in accordance with Section 3.2 of the Plan. To
the extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to you pursuant to this Award. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s ___fiscal year), the Firm may, in its sole discretion, require you to
provide for a reserve in an amount the Firm determines is advisable or necessary
in connection with any actual, anticipated or potential tax consequences related
to your separate employment contracts by requiring you to choose between
remitting such amount (i) in cash (or through payroll deduction or otherwise) or
(ii) in the form

- 5 -



--------------------------------------------------------------------------------



 



of proceeds from the Firm’s executing a sale of Shares delivered to you pursuant
to this Award (or any other Outstanding Awards under the Plan). In no event,
however, shall any choice you may have under the preceding two sentences
determine, or give you any discretion to affect, the timing of the delivery of
Shares or the timing of payment of tax obligations.
               (b) If you are or become a Managing Director, your rights in
respect of the Year-End Supplemental RSUs are conditioned on your becoming a
party to any shareholders’ agreement to which other similarly situated employees
of the Firm are a party.
               (c) Your rights in respect of your Year-End Supplemental RSUs are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents (as described in Section 3.3 of the Plan) that the Committee
may determine to be necessary or advisable.
               (d) You understand and agree, in accordance with Section 3.3 of
the Plan, by accepting this Award, you have expressly consented to all of the
items listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.
               (e) You understand and agree, in accordance with Section 3.22 of
the Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your Year-End Supplemental RSUs in accordance
with such rules and procedures as may be adopted from time to time with respect
to sales of such Shares (which may include, without limitation, restrictions
relating to the timing of sale requests, the manner in which sales are executed,
pricing method, consolidation or aggregation of orders and volume limits
determined by the Firm). In addition, you understand and agree that you shall be
responsible for all brokerage costs and other fees or expenses associated with
your Year-End Supplemental RSU Award, including without limitation, such
brokerage costs or other fees or expenses in connection with the sale of Shares
delivered to you hereunder.
               (f) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.
               (g) Without limiting the application of Paragraph 4(b), if:
                    (i) your Employment with the Firm terminates solely because
you resigned to accept employment at any U.S. Federal, state or local
government, any non-U.S. government, any supranational or international
organization, any self-regulatory organization or any agency, or instrumentality
of any such government or organization, or any other employer determined by the
Committee, and as a result of such employment, your continued holding of your
Outstanding Year-End Supplemental RSUs would result in an actual or perceived
conflict of interest (“Conflicted Employment”); or
                    (ii) following your termination of Employment other than
described in Paragraph 9(g)(i), you notify the Firm that you have accepted or
intend to accept Conflicted Employment at a time when you continue to hold
Outstanding Year-End Supplemental RSUs;

- 6 -



--------------------------------------------------------------------------------



 



then, in the case of Paragraph 9(g)(i) above only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any Year-End Supplemental RSUs
you then hold that had not yet become Vested (as a result of which such Year-End
Supplemental RSUs shall become Vested) and, in the case of Paragraphs 9(g)(i)
and 9(g)(ii) above, at the sole discretion of the Firm, you shall receive either
a lump sum cash payment in respect of, or delivery of Shares underlying, your
then Outstanding Vested Year-End Supplemental RSUs, in each case as soon as
practicable after the Committee has received satisfactory documentation relating
to your Conflicted Employment.
               (h) In addition to and without limiting the generality of the
provisions of Section 1.3.5 of the Plan, neither the Firm nor any Covered Person
shall have any liability to you or any other person for any action taken or
omitted in respect of this or any other Award.
               (i) Notwithstanding any other provision of this Award Agreement,
the Plan or otherwise, by accepting your Year-End Supplemental RSUs, you
understand and agree that, if you are or become a “senior executive officer” (as
defined in the regulations promulgated under the Emergency Economic
Stabilization Act of 2008 (the Act, together with the regulations, the “EESA”)):
                    (i) No term or condition will apply to your Year-End
Supplemental RSUs to the extent that such term or condition would result in a
violation of the Firm’s obligations under the U.S. Treasury’s TARP Capital
Purchase Program (the “CPP”), as determined by the Firm in its sole discretion;
                    (ii) The Firm reserves the right to add any terms or
conditions to your Year-End Supplemental RSUs as the Firm deems necessary in its
sole discretion to satisfy the Firm’s obligations under the CPP;
                    (iii) You will be required to repay any Shares delivered
pursuant to any Year-End Supplemental RSUs, in accordance with Paragraph 5 and
Section 2.6.3 of the Plan, as the Firm deems necessary in its sole discretion to
satisfy the Firm’s obligations under the CPP; and
                    (iv) You agree to waive any claim against the United States
or the Firm for any amendments to your Year-End Supplemental RSUs that the Firm
deems necessary in its sole discretion to satisfy its obligations under the CPP.
This waiver includes all claims you may have under the laws of the United States
or any state related to the requirements imposed by the EESA, including without
limitation a claim for any compensation or other payments you would otherwise
receive, any challenge to the process by which the EESA was adopted and any tort
or constitutional claim about the effect of the EESA on your employment
relationship.
          10. Right of Offset. Except as provided in Paragraph 15(h), the
obligation to deliver Shares under this Award Agreement is subject to
Section 3.4 of the Plan, which provides for the Firm’s right to offset against
such obligation any outstanding amounts you owe to the Firm and any amounts the
Committee deems appropriate pursuant to any tax equalization policy or
agreement.
          11. Amendment. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Award Agreement, and the Board may
amend the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as

- 7 -



--------------------------------------------------------------------------------



 



described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. For the avoidance of
doubt, your acceptance of Paragraph 9(i) constitutes your consent to any
amendments (including amendments which materially adversely affect your rights
and obligations) to your Year-End Supplemental RSUs contemplated under such
Paragraph. Any amendment of this Award Agreement shall be in writing signed by
an authorized member of the Committee or a person or persons designated by the
Committee.
          12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.
          13. Non-transferability. Except as otherwise may be provided in this
Paragraph or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the Plan shall apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may adopt
procedures pursuant to which some or all recipients of Year-End Supplemental
RSUs may transfer some or all of their Year-End Supplemental RSUs through a gift
for no consideration to any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the recipient’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, and any other entity in which these persons (or the
recipient) own more than 50% of the voting interests.
          14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
          15. Compliance of Award Agreement and Plan With Section 409A. The
provisions of this Paragraph 15 apply to you only if you are a United States
taxpayer.
               (a) References in this Award Agreement to “Section 409A” refer to
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative guidance. This Award Agreement and the Plan provisions
that apply to this Award are intended and shall be construed to comply with
Section 409A (including the requirements applicable to, or the conditions for
exemption from treatment as, a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A
(“409A deferred compensation”), whether by reason of short-term deferral
treatment or other exceptions or provisions). The Committee shall have full
authority to give effect to this intent. To the extent necessary to give effect
to this intent, in the case of any conflict or potential inconsistency between
the provisions of the Plan (including, without limitation, Sections 1.3.2 and
2.1 thereof) and this Award Agreement, the provisions of this Award Agreement
shall govern, and in the case of any conflict or potential inconsistency between
this Paragraph 15 and the other provisions of this Award Agreement, this
Paragraph 15 shall govern; provided, however, in the case of any conflict or
potential inconsistency between this Paragraph 15 and Paragraph 9(i), Paragraph
9(i) shall govern.

- 8 -



--------------------------------------------------------------------------------



 



               (b) Delivery of Shares shall not be delayed beyond the date on
which all applicable conditions or restrictions on delivery of Shares in respect
of your Year-End Supplemental RSUs required by this Agreement (including,
without limitation, those specified in Paragraphs 3(b) and (c), 6(b) and (c)
(execution of waiver and release of claims and agreement to pay associated tax
liability) and 9 and the consents and other items specified in Section 3.3 of
the Plan) are satisfied, and shall occur by March 15 of the calendar year in
which the Delivery Date occurs unless, in order to permit such conditions or
restrictions to be satisfied, the Committee elects, pursuant to Treasury
Regulations section (“Reg.”) 1.409A-1(b)(4)(i)(D) or otherwise as may be
permitted in accordance with Section 409A, to delay delivery of Shares to a
later date within the same calendar year or to such later date as may be
permitted under Section 409A, including, without limitation, Regs.
1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan pertaining to
Code Section 162(m)) and 1.409A-3(d).
               (c) Notwithstanding the provisions of Paragraph 3(b)(iii) and
Section 1.3.2(i) of the Plan, to the extent necessary to comply with
Section 409A, any securities, other Awards or other property that the Firm may
deliver in respect of your Year-End Supplemental RSUs shall not have the effect
of deferring delivery or payment, income inclusion, or a substantial risk of
forfeiture, beyond the date on which such delivery, payment or inclusion would
occur or such risk of forfeiture would lapse, with respect to the Shares that
would otherwise have been deliverable (unless the Committee elects a later date
for this purpose pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be
permitted under Section 409A, including, without limitation and to the extent
applicable, the subsequent election provisions of Section 409A(a)(4)(C) of the
Code and Reg. 1.409A-2(b)).
               (d) Notwithstanding the timing provisions of Paragraph 3(c), the
delivery of Shares referred to therein shall be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).
               (e) The delivery of Shares referred to in Paragraph 7 shall occur
on the earlier of (i) the Delivery Date or (ii) within the calendar year in
which the termination of Employment occurs; provided, however, that, if you are
a “specified employee” (as defined by the Firm in accordance with
Section 409A(a)(2)(i)(B) of the Code), delivery shall occur on the earlier of
the Delivery Date or (to the extent required to avoid the imposition of
additional tax under Section 409A) the date that is six months after your
termination of Employment (or, if the latter date is not during a Window Period,
the first trading day of the next Window Period). For purposes of Paragraph 7,
references in this Award Agreement to termination of Employment mean separation
from service (as defined by the Firm in accordance with Section 409A).
               (f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2
of the Plan to the contrary, the Dividend Equivalent Rights with respect to each
of your Outstanding Year-End Supplemental RSUs shall be paid to you within the
calendar year that includes the date of distribution of any corresponding
regular cash dividends paid by GS Inc. in respect of a Share the record date for
which occurs on or after the Date of Grant. The payment shall be in an amount
(less applicable withholding) equal to such regular dividend payment as would
have been made in respect of the Shares underlying such Outstanding Year-End
Supplemental RSUs.
               (g) The timing of delivery or payment referred to in Paragraph
9(g) shall be the earlier of (i) the Delivery Date or (ii) within the calendar
year in which the Committee receives satisfactory documentation relating to your
Conflicted Employment, provided that such delivery or payment shall be made only
at such time as, and if and to the extent that it, as reasonably determined by
the Firm, would not result in the imposition of any additional tax to you under
Section 409A.

- 9 -



--------------------------------------------------------------------------------



 



               (h) Paragraph 10 and Section 3.4 of the Plan shall not apply to
Awards that are 409A deferred compensation.
               (i) Delivery of Shares in respect of any Award may be made, if
and to the extent elected by the Committee, later than the Delivery Date or
other date or period specified hereinabove (but, in the case of any Award that
constitutes 409A deferred compensation, only to the extent that the later
delivery is permitted under Section 409A).
          16. Headings. The headings in this Award Agreement are for the purpose
of convenience only and are not intended to define or limit the construction of
the provisions hereof.
          IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

                  THE GOLDMAN SACHS GROUP, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

- 10 -